    Case 2:18-cv-11273-MCA-JAD Document 965 Filed 05/18/20 Page 1 of 1 PageID: 23228




       John J. McDermott
       jmcdermott@archerlaw.com
       856.673.3902



       May 18, 2020


       Via CM/ECF

       Clerk of Court
       United States District Court
       District of New Jersey
       Martin Luther King Building & U.S. Courthouse
       50 Walnut Street
       Newark, NJ 07101

                Re:       Occidental Chemical Corp. v. 21st Century Fox Am., Inc., et al.
                          Civil Action No. 2:18-cv-11273-MCA-JAD

       Dear Sir/Madam:

                This firm represents Plaintiff Occidental Chemical Corporation (OxyChem) in the above-
       captioned matter. Defendant Houghton International Inc.’s Motion for Sanctions and Dismissal
       of OxyChem’s Complaint [Dkt. No. 963], filed on May 7, 2020, was automatically docketed for
       the June 1, 2020 motion day. In view of Standing Order 2020-09’s automatic 30-day extension of
       all filing deadlines in May, I write to confirm that OxyChem will file its opposition by the modified
       deadline of June 17, 2020.



                                                                /s/ John J. McDermott

                                                               John J. McDermott



       cc:      All Counsel of Record (via CM/ECF)




Archer & Greiner, P.C. · 1 Centennial Square · Haddonfield, New Jersey 08033 · T 856.673.3902 · F 856.673.7023 · jmcdermott@archerlaw.com
           Gibbs & Bruns LLP · 1100 Louisiana · Houston, Texas 77002 · T 713.650.8805 · F 713.750.0903 · www.gibbsbruns.com
